Order entered November 21, 2012




                                                In The
                                          @ourt of ppeal


                                          No. 05-11-01012-CR

                           LARENZO BERLIN GLENN, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F10-58147-S

                                              ORDER

       We GRANT the State’s October 25, 2012 motion to file a supplemental brief. The

State’s supplemental brief received by the Clerk of the Court on October 22, 2012 ~s DEEMED

timely filed on the date of this order.




                                                         JUSTICE